DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/21/2020 has been entered.
 	Independent claims 1, 10, and 17 have been amended.  
Claims 5 and 14 have been cancelled.
Claims 21 is newly added.

Response to Arguments
The claims, as amended, now recites newly wherein statement requiring the pad comprises a center portion, the center portion is made of a deformable material configured to conform to the patient’s leg, and applicant provided paragraph 0059 (published) and Figures 11 & 13 as disclosure support for such newly added recitation.  The claims, as amended, are addressed as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (U.S. Patent No. 5,362,305) in view of Ponsi (U.S. Patent No. 7,798,984).
Regarding independent claim 1, Figures 1-8 in Varn discloses applicants claimed cushioned support device (10), comprising:
a pad (30) for supporting a portion of a patient’s leg (18);
a securing system (16) coupled to the pad (30) and configured to secure the portion of the patient’s leg (thigh) to the pad (30) ; and
a connecting member (14) coupled to the pad (30) and configured to couple the cushioned support device (10) to a second (Figures 1-2 and 4 illustrates there are two cushioned devices 10) cushioned support device (10).
Varn reference does not disclose the pad (30) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (30) further comprises a center portion, the center portion made of a deformable material configured to conform to the patient’s leg.

One of ordinary skill in the art would have recognized that both Varn and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Varn’s pad (30) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons, and the pad (30) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.
Regarding claim 9, Varn/Ponsi combination, presented above, discloses applicant’s claimed cushioned support device (10), comprising all features as recited in these claims, wherein at least one surface of the pad (30) includes a non-woven material (fleece is non-woven material, column 2 line 24).
Regarding independent claim 10, Figures 1-8 in Varn discloses applicants claimed kit (10) for support a portion of patient anatomy, comprising:
a first cushioned support device (12); and
a second cushioned support device (12, second device as shown in Figures 1-2 and 4);
wherein each cushioned support device (12) comprises:
a pad (30) for supporting a portion of a patient’s leg (see Figure 1);
a securing system (16) coupled to the pad (30) and configured to secure the portion of the patient’s leg to the pad (30); and
a connecting member (14) coupled to the pad (30) and configured to couple the cushioned support device (12) to a second cushioned support device (12).
Varn reference does not disclose the pad (30) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (30) further comprises a center portion, the center portion made of a deformable material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, column 5 lines 22-28) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a center portion (68, Figure 12), the center portion (68, column 5 lines 22-28 describes internal padding 68 is pillow-like to replicate hospital pillows which are regularly used for supporting a 
One of ordinary skill in the art would have recognized that both Varn and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Varn’s pad (30) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons, and the pad (30) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murcott (U.S. Patent No. 3,535,718) in view of Ponsi (U.S. Patent No. 7,798,984).
Regarding independent claim 1, Figures 1-4 in Murcott discloses applicants claimed cushioned support device (B), comprising:
a pad (11) for supporting a portion of a patient’s leg (22, Figure 1 illustrates cushioned support device B are also applied to legs, column 4 lines 31-33);
a securing system (16-17) coupled to the pad (11) and configured to secure the portion of the patient’s leg (22) to the pad (11) ; and
a connecting member (A, portion of coupling strap A between the two cushioned support devices B) coupled to the pad (11) and configured to couple the cushioned support device (B) to 
Murcott reference does not disclose the pad (11) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (30) further comprises a center portion, the center portion made of a deformable material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, column 5 lines 22-28) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a center portion (68, Figure 12), the center portion (68, column 5 lines 22-28 describes internal padding 68 is pillow-like to replicate hospital pillows which are regularly used for supporting a patient’s foot, such description deems the internal padding 68 being a deformable material & configured to conform to patient’s leg) made of a deformable material configured to conform to the patient’s leg.
One of ordinary skill in the art would have recognized that both Murcott and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Murcott’s pad (11) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a 
Regarding independent claim 10, Figures 1-4 in Murcott discloses applicants claimed kit for support a portion of patient anatomy, comprising:
a first cushioned support device (B); and
a second cushioned support device (B, second device as shown in Figure 1);
wherein each cushioned support device (B) comprises:
a pad (11) for supporting a portion of a patient’s leg (22, Figure 1 illustrates cushioned support device B are also applied to legs, column 4 lines 31-33);
a securing system (16-17) coupled to the pad (11) and configured to secure the portion of the patient’s leg (22) to the pad (11); and
a connecting member (A, portion of coupling strap A between the two cushioned support devices B) coupled to the pad (11) and configured to couple the cushioned support device (B) to a second cushioned support device (B, Figure 1 illustrates there are two cushioned devices B).
Murcott reference does not disclose the pad (11) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (30) further comprises a center portion, the center portion made of a deformable material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, column 5 lines 22-28) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a center portion (68, Figure 12), the center portion (68, column 5 lines 22-28 describes internal padding 68 is pillow-like to replicate hospital pillows which are regularly used for supporting a patient’s foot, such description deems the internal padding 68 being a deformable material & configured to conform to patient’s leg) made of a deformable material configured to conform to the patient’s leg.
One of ordinary skill in the art would have recognized that both Murcott and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Murcott’s pad (11) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons, and the pad (11) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.

s 1, 6-7, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janning (U.S. Patent Application Publication No. US 2017/0304104 A1) in view of Ponsi (U.S. Patent No. 7,798,984).
Regarding independent claim 1, Figures 1-2 in Janning discloses applicants claimed cushioned support device (21), comprising:
a pad (24) for supporting a portion of a patient’s leg (paragraph 0019 discloses the device is a leg abductor, which is applied on the legs);
a securing system (26, 28 are hook-n-loop fastening system) coupled to the pad (24) and configured to secure the portion of the patient’s leg to the pad (24) ; and
a connecting member (40, 42) coupled to the pad (24) and configured to couple the cushioned support device (21) to a second (21, Figures 1-2 illustrate there are two cushioned devices 21) cushioned support device (21).
Janning reference does not disclose the pad (24) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (24) further comprises a center portion, the center portion made of a deformable material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, column 5 lines 22-28) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a 
One of ordinary skill in the art would have recognized that both Janning and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Janning’s pad (24) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons and the pad (11) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.
Regarding claim 6, Janning/Ponsi combination, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the securing system (26, 28, hook-n-loop fastening system) comprises a leg wrap (flap/substrate opposite of 26) having a first flap configured to removably attach to a second flap (flap/substrate opposite of 28).
Regarding claim 7, Janning/Ponsi, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the connecting member (40, 141, Figure 6 in Janning) is configured to releasably couple (144, pin coupling) the cushioned support device (21) to the second cushioned support device (21).
Regarding independent claim 10, Figures 1-2 in Janning discloses applicants claimed kit for support a portion of patient anatomy, comprising:
a first cushioned support device (21); and
a second cushioned support device (21, second device as shown in Figures 1-2);
wherein each cushioned support device (12) comprises:
a pad (24) for supporting a portion of a patient’s leg (paragraph 0019 discloses the device is a leg abductor, which is applied on the legs);
a securing system (26, 28 are hook-n-loop fastening system) coupled to the pad (24) and configured to secure the portion of the patient’s leg to the pad (24); and
a connecting member (40, 42) coupled to the pad (24) and configured to couple the cushioned support device (21) to a second cushioned support device (21, Figures 1-2 illustrate there are two cushioned devices 21).
Janning reference does not disclose the pad (24) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (24) further comprises a center portion, the center portion made of a deformable material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, column 5 lines 22-28) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a 
One of ordinary skill in the art would have recognized that both Janning and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Janning’s pad (24) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons and the pad (24) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.
Regarding claim 11, Murcott/Ponsi combination presented above, discloses applicant’s claimed cushioned support device (B), comprising all features as recited in these claims, including a pillow (Figure 1 illustrate a pillow under the person’s head).
Murcott does not explicitly discloses a knee support pillow.

Therefore, it would have been obvious to one of ordinary skilled in the art to utilize Murcott’s head support pillow as a knee support pillow as deems necessary to provide support and comfort to the person.
Regarding claim 15, Janning/Ponsi, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the securing system comprises a first flap (26) configured to removably attach to a second flap (28).
Regarding claim 16, Janning/Ponsi, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the connecting member (40, 141, Figure 6 in Janning) of each cushioned support device (21) is configured to removably couple (144, pin coupling) the cushioned support device (21) to the other cushioned support device (21).
Regarding independent method claim 17, Janning discloses applicants claimed method of refurbishing a cushioned support device (paragraph 0020 discloses the claimed device is replaceable as they wear or become soiled, such disclosure implicitly discloses the device being refurbished or being under maintenance), comprising:
providing a cushioned support device (21) for refurbishment, the cushioned support device (21, see Figures 1-2) comprising:
a pad (24) for supporting a portion of a patient’s leg;
a securing system (26, 28) coupled to the pad (24) and configured to secure the portion of the patient’s leg to the pad (24); and

inspecting the cushioned support device (paragraph 0020 discloses wear and soiled deems visible on the cushioned device, hence implicitly discloses inspection step); and 
preparing the cushioned support device for re-use (paragraph 0020 discloses the pad being removable or replaceable, hence implicitly discloses the preparing the cushioned device for re-use).
Janning reference does not disclose the pad (24) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (24) further comprises a center portion, the center portion made of a deformable material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, column 5 lines 22-28) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a center portion (68, Figure 12), the center portion (68, column 5 lines 22-28 describes internal padding 68 is pillow-like to replicate hospital pillows which are regularly used for supporting a patient’s foot, such description deems the internal padding 68 being a deformable material & configured to conform to patient’s leg) made of a deformable material configured to conform to the patient’s leg.

Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Janning’s pad (24) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons and the pad (24) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.
Regarding method claim 18, Janning/Ponsi combination discloses applicants claimed method of refurbishing a cushioned support device (21), comprising all features as recited in these claims, further comprising repairing damage sustained by the cushioned support device (paragraph 0020 in Janning discloses the cushions 24 are removable and replaceable as they wear or becoming soiled, such disclosure implicitly describing claimed repairing step).
Regarding method claim 20, Janning/Ponsi combination discloses applicant’s claimed method of refurbishing a cushioned support device (21), comprising all features as recited in these claims, further comprising cleaning the cushioned support device (paragraph 0020 in Janning discloses the cushions 24 are removable and replaceable as they wear or becoming soiled, such disclosure implicitly describing claimed repairing step).


s 2-4, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Janning (U.S. Patent Application Publication No. US 2017/0304104 A1)/Ponsi (U.S. Patent No. 7,798,984) in view of Olsen (U.S. Patent No. 4,422,455).
Regarding claims 2-4, Janning/Ponsi combination, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Janning/Ponsi combination does not further disclose an attachment mechanism coupled to the pad and configured to couple the cushioned support device to an object to maintain the cushioned support device on a supporting surface, wherein the attachment mechanism is configured to removably couple the cushioned support device to the object, wherein the object is a rail associated with an operating room table.
However, Figures 1-2 in Olsen teaches an attachment mechanism (15) coupled to the pad (37) and configured to couple the cushioned support device (13) to an object (S, column 3 lines 31-33 teaches the object S is a frame of the bed) to maintain the cushioned support device (13) on a supporting surface, wherein the attachment mechanism (15) is configured to removably couple the cushioned support device (13) to the object (S), wherein the object is a rail (Figures 1-2 illustrates object S is a rail) associated with an operating room table (column 3 lines 31-33 teaches bed which is equivalently corresponds to operating room table).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of applicant’s claimed invention to include an attachment mechanism coupled to the pad and configured to couple the cushioned support device to an object to maintain the cushioned support device on a supporting surface, taught by Olsen, as such features allows the cushion support device to anchor at a safe site, thereby providing stability during gait training.
Regarding claim 8, Janning/Ponsi/Olsen combination, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, including the coupling mechanism (40, 42).
The combination does not discloses the coupling mechanism comprises a first portion of a buckle clip configured to removably couple with a second portion of the buckle clip on the second cushioned support device.
	However, Figures 1-2 in Olsen teaches a coupling mechanism (23) comprises a first portion (female portion of buckle 23, Figure 2) of a buckle clip (25) configured to removably couple with a second portion (male portion of buckle 23, Figure 2).
	One of ordinary skill in the art would have recognized that buckle coupling mechanism is well known in the restraining arts.
	Therefore, it would have been obvious to one of ordinary skill prior to effective filing of applicant’s claimed invention to substitute Olsen’s buckle clip for Janning’s coupling mechanism (40, 42), as buckle clip provide a means for effectively facilitating expeditious release of the patient when desired with minimum effort (column 3 lines 43-47).
Regarding claims 12-13, Janning/Ponsi combination, presented above, discloses applicant’s claimed kit comprising a first and second cushioned support devices (21), comprising all features as recited in these claims.
Janning/Ponsi combination does not disclose at least one of the cushioned support devices further comprises an attachment mechanism coupled to the pad and configured to couple the cushioned support device to an object to maintain the cushioned support device on a supporting surface, wherein the attachment mechanism is configured to be removably coupled the cushioned support device to the object.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of applicant’s claimed invention to include an attachment mechanism configured to removably couple the cushioned support device to the object, taught by Olsen, as such features allows the cushion support device to anchor at a safe site, thereby providing stability during gait training.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Janning (U.S. Patent Application Publication No. US 2017/0304104 A1)/Ponsi (U.S. Patent No. 7,798,984), in view of Barrett (U.S. Patent No. 5,085,214).
Regarding claim 19, Janning/Ponsi combination, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Janning/Ponsi combination does not further disclose comprising filling the pad with a filling material, column 3 lines 14-17 discloses a liquid as filling material.
	However, Barrett discloses an analogous limb cushioned support device comprising the pad (12) will liquid filing material.
	One of ordinary skill in the art would have recognized that water is a well-known filling material for limb supporting devices.
.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (U.S. Patent No. 5,362,305)/Ponsi (U.S. Patent No. 7,798,984), in view of Leach (U.S. Patent No. 8,136,186).
Regarding claim 21, Varn/Ponsi combination, presented above, discloses applicant’s claimed device comprising all features as recited in these claims including deformable center portion (68, see Figure 12 in Ponsi).
The combination does not disclose the deformable of the center portion is spandex.
However, Figure 6 in Leach discloses an analogous pad (46) comprises a deformable center portion (52) and column 3 lines 13-21 teaches the material of the deformable center portion (52) is elastic fabric such as spandex.
One of ordinary skill in the art would have recognized that Ponsi and Leach are analogous as they are both pillow invention directed to support a body part.
Therefore, it would have been obvious to one of ordinary skill in the art prior applicant’s effective filing date to construct Varn/Ponsi’s deformable center portion (68, Ponsi teaching) using Leach’s spandex material is known for comfort and durability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786